Citation Nr: 1747389	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-17 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel






INTRODUCTION

The Veteran served on active duty from December 1999 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In June 2012, the Veteran requested a hearing before the Board via videoconference; subsequently, however, the requested hearing was cancelled by the Veteran.  As such, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e) (2016).

VA's Veterans Appeals and Control Locator System (VACOLS) includes a separate appeal stream related to a waiver of overpayment issue, which is in the notice of disagreement stage. The RO appears to be actively processing that appeal, thus the Board declines to exercise jurisdiction over the claim for Manlincon purposes as action on the part of the Board at this time may serve to actually delay the RO's processing of that appeal.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159

Here, the most recent VA examination of the Veteran's feet was conducted in May 2010, and the most recent treatment records available for the Board's review are dated in March 2011.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Given that this is an orthopedic disorder concerning the feet, the Board finds that there is a substantial likelihood that the nature and possibly the severity of the disability have changed in the past seven-plus years.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  In addition, complete VA treatment records are in the constructive possession of VA adjudicators.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the claim must be remanded for a new VA examination and to obtain relevant ongoing medical records from March 2011.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA treatment records from March 2011 to the present with the electronic claims file.

2.  After records are obtained the extent available, schedule the Veteran for a VA examination to assess the severity of the Veteran's bilateral pes planus with plantar fasciitis. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings set forth in detail. 

The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected bilateral pes planus with plantar fasciitis, in accordance with the rating criteria specified at 38 C.F.R. § 4.71a, Diagnostic Code 5276.  This includes specifically indicating whether the Veteran has moderate disability with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet; or, whether the Veteran has severe disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; or whether the Veteran has pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

3.  When the development requested has been completed, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the fullest extent, furnish the Veteran and his representative with a supplemental statement of the case and provide an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

